                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                         )
                                                   )
                        Plaintiff,                 )
                                                   )
 v.                                                )                    No. 3:20-CR-24-TAV-DCP
                                                   )
                                                   )
 BILLY HAUN, et al,                                )
                                                   )
                        Defendants.                )


                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned United States

 Magistrate Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation

 regarding disposition by the District Judge as may be appropriate. On April 24, 2020, the Court

 held a telephonic hearing on the motions by Defendants Billy Haun [Doc. 28] and Christa Day

 [Doc. 30] to continue the May 12, 2020 trial date in this case. Assistant United States Attorney

 Alan Scott Kirk appeared by telephone on behalf of the Government. The following defense

 counsel also appeared by telephone: Attorney Michael Thomas Cabage for Defendant Haun;

 Attorney Donny M. Young for Defendant Justin Massengill; Attorney Christopher Rodgers for

 Defendant Helena Neeley, and Attorney Jamie Poston Hughes for Defendant Day. All

 Defendants were excused from this hearing.

        Defendant Haun asks [Doc. 28] the Court to continue the trial date and other deadlines to

 give counsel time to complete review of discovery and to prepare for trial. The motion states

 that the disk containing discovery is not compatible with counsel’s computer. Defendant Haun

 also states that counsel has not been able to meet with him at the jail, due to restrictions relating




Case 3:20-cr-00024-PLR-DCP Document 43 Filed 04/27/20 Page 1 of 4 PageID #: 108
 to the COVID-19 pandemic. Defendant Day also asks [Doc. 30] for a continuance of the trial

 and schedule, stating that counsel cannot meet with her confidentially from home, where counsel

 is now working. Both motions note that some codefendants have yet to enter the case and that

 the Government does not oppose the proposed continuance.

        At the motion hearing, Mr. Cabage stated that he received discovery in a compatible

 format and has reviewed it but that he cannot visit his client in the jail. He said he is asking for a

 continuance to have more time to meet with the Defendant. Ms. Hughes stated that she has not

 been able to review the discovery with her client, due to visitation restrictions at the jail. Mr.

 Young said he was appointed to represent Defendant Massengill last week and has not received

 the discovery yet. He said that Defendant Massengill does not oppose a continuance. Mr.

 Rodgers related that his client also had no objection to a continuance. He noted that he has

 spoken with his client by telephone but cannot meet with her on the discovery.

        AUSA Kirk confirmed that the Government does not oppose a continuance of the trial

 and schedule in this case. He stated that he was mailing the discovery to Mr. Young today. The

 parties agreed on a new trial date of December 8, 2020.

        The Court finds the motions to continue the trial are unopposed by the Government and

 all codefendants and are well-taken. The Court also finds that the ends of justice served by

 granting a continuance outweigh the interest of the Defendants and the public in a speedy trial.

 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 3] charges the Defendants and others, named

 and unnamed, with conspiring to distribute methamphetamine from October 2018 through

 February 1, 2020 (Count One). Defendant Haun is also charged with a money laundering

 conspiracy (Count Seven) during this same time frame. Defendant Massengill is charged with




                                                   2

Case 3:20-cr-00024-PLR-DCP Document 43 Filed 04/27/20 Page 2 of 4 PageID #: 109
 being a felon in possession of a firearm on October 31, 2018 (Count Three). The Court observes

 that several Defendants named in the Indictment have yet to enter the case.

        The Court finds that defense counsel, one of whom joined the case on April 17, 2020,

 need additional time to review discovery, to investigate the facts of the case, to confer with their

 clients, to prepare and litigate pretrial motions, and to prepare the case for trial. The Court finds

 that limitations on in-person meetings with clients have slowed the review of discovery in this

 case. The Court finds that the remaining trial preparations cannot take place before the May 12

 trial date in this case or in less than seven and one-half months. Thus, the Court finds that

 without a continuance, defense counsel would not have the reasonable time necessary to prepare

 for trial, even proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        Accordingly, the motions to continue the trial [Docs. 28 & 30] are GRANTED. The trial

 of this case is reset to December 8, 2020. The Court finds that all the time between the filing of

 Defendant Haun’s motion on April 2, 2020, and the new trial date of December 8, 2020, is fully

 excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

 3161(h)(1)(D) & -(7)(A)-(B). The Court also set a new schedule in this case, which is stated in

 detail below. Accordingly, it is ORDERED as follows:


           (1) The motions to continue the trial [Docs. 28 & 30] are GRANTED;

           (2) The trial of this matter is reset to commence on December 8, 2020,
               at 9:00 a.m., before the Honorable Thomas A. Varlan, United
               States District Judge;

           (3) All time between the filing of the first motion to continue on April
               2, 2020, and the new trial date of December 8, 2020, is fully
               excludable time under the Speedy Trial Act for the reasons set
               forth herein;

           (4) The new deadline for filing pretrial motions is June 26, 2020.
               Responses to motions are due on or before July 10, 2020;


                                                  3

Case 3:20-cr-00024-PLR-DCP Document 43 Filed 04/27/20 Page 3 of 4 PageID #: 110
         (5) The Court will hold a motion hearing on all pending pretrial
             motions on July 13, 2020, at 10:00 a.m.;

         (6) The deadline for concluding plea negotiations and providing
             reciprocal discovery is extended to November 9, 2020;

         (7) The final pretrial conference will take place before the undersigned
             on November 16, 2020, at 9:30 a.m.;

         (8) Motions in limine must be filed no later than November 23, 2020;
             and

         (9) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             November 30, 2020.

       IT IS SO ORDERED.
                                           ENTER:


                                           Debra C. Poplin
                                           United States Magistrate Judge




                                              4

Case 3:20-cr-00024-PLR-DCP Document 43 Filed 04/27/20 Page 4 of 4 PageID #: 111
